            Case MDL No. 2954 Document 11 Filed 06/23/20 Page 1 of 1



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION


 IN RE WELLS FARGO PAYCHECK                        MDL No. 2954
 PROTECTION PROGRAM LITIGATION



                              NOTICE OF RELATED ACTION

       Pursuant to Rule 6.2(d) of the Rules of Procedure of the United States Judicial Panel on

Multidistrict Litigation (“JPML”), the undersigned counsel hereby notifies the Clerk of the

JPML of the following related action:

      Case Name                 Case No.                   Court                    Judge

   BAM Navigation,        0:20-cv-01345-JTR-       District of Minnesota    Chief Judge John R.
  LLC v. Wells Fargo             ECW                                             Tunheim
     & Co., et al.

       The attached Schedule of Actions contains the full list of parties in this action. A copy of

the docket sheet and Complaint is attached as Exhibit 1.



Dated: June 23, 2020                                 Respectfully submitted,

                                                      s/Daniel E. Gustafson
                                                     Daniel E. Gustafson (#202241)
                                                     GUSTAFSON GLUEK PLLC
                                                     Canadian Pacific Plaza
                                                     120 South 6th Street, Suite 2600
                                                     Minneapolis, MN 55402
                                                     Tel: (612) 333-8844
                                                     Fax: (612) 339-6622
                                                     dgustafson@gustafsongluek.com

                                                     Counsel for Plaintiff BAM Navigation,
                                                     LLC
